12 N.Y.2d 808 (1962)
In the Matter of the National Cold Storage Co., Inc., Appellant,
v.
William E. Boyland et al., Constituting the Tax Commission of the City of New York, Respondents.
Court of Appeals of the State of New York.
Argued October 29, 1962.
Decided December 6, 1962.
William A. Moore, Ralph E. Reynolds and Dorothy Miner for appellant.
Leo A. Larkin, Corporation Counsel (Edward J. McLaughlin and Daniel L. Cammarano of counsel), for respondents.
Sidney Goldstein, Daniel B. Goldberg and Joseph Lesser for the Port of New York Authority, amicus curiæ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs; no opinion.